                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

 DERRICK S. GALVIN                    *
 ADC #163461                          *
                            PLAINTIFF *
                                      *
 V.                                   *          CASE NO. 4:19CV00615 SWW
                                      *
                                      *
 STEVEN ROSENBAUM, Director,          *
 Department of Justice, et al.        *
                                      *
                      DEFENDANTS *


                                      ORDER

       The Court has reviewed the Proposed Findings and Recommendation

received from United States Magistrate Judge Jerome T. Kearney. There have

been no objections. The Findings and Recommendation are adopted by the Court

in their entirety.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff Derrick S. Galvin’s Motion to Proceed In Forma Pauperis [ECF

No. 1] is DENIED. If Plaintiff wishes to continue this case, he is required to

submit the statutory filing fee of $400.00 to the Clerk, noting the above case style

and number, within ten (10) days of the date of the Court’s Order, together with a

motion to reopen the case. Upon receipt of the motion and full payment, the case

will be reopened.
                                          1
      2. This action is DISMISSED WITHOUT PREJUDICE.

      3. The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this order and the accompanying Judgment would not

be taken in good faith.

      IT IS SO ORDERED THIS 3rd DAY OF OCTOBER, 2019.

                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE




                                       2
